14. Formation of political groups (amendment of Rule 29) (
- Before the vote:
(FR) Mr President, rather than invoking Rule 151 of our Rules of Procedure on the admissibility of amendments, since it seems, in fact, that an amendment bears only a distant relationship to the original text of the report, I should like to suggest that this House refer the text back to committee.
I shall explain that proposal very briefly. The main purpose of the Corbett report, even in the opinion of Mr Corbett himself, is to prevent Members who share a belief in the defence of national identity, sovereignty and independence being able to form a group.
However, I should like to point out the pernicious effects of the report. In the next parliamentary term, it might result in a very large number of non-attached Members who, having discovered their common ground, decide to form a group that would certainly be politically incorrect but would actually have even more Members than you fear.
I am therefore following the totally anti-democratic, partisan and sectarian logic of Mr Corbett and the originators of this plan and am drawing their attention to the pernicious effects of texts like this. I suggest that the possible consequences of such a provision should be considered in committee.
Mr Gollnisch, I was in the chair when your group was dissolved.
Mr President, the worst possible reason to change the Rules is to aim it at one particular person or one particular group of people. That is the difference between the rule of law and arbitrary rule. In any case, I think this report, in the state that it now stands, is illegal because it was voted against in its original form in committee. The amended version now before the House bears such little resemblance to the original one, which was defeated in committee, so I think that, if we duly follow our own procedures, we have no option but to refer it either back to committee or to the legal services for arbitration.
chairman of the Committee on Constitutional Affairs. - (DE) Mr President, there is no reason to refer this report back to committee. If Mr Gollnisch had wished to present his case, he could have attended our committee meeting, but he did not.
We have discussed all of this, and I put it to the House that that the number of Members of this Parliament has grown from 626 to the present level of 785 following the major enlargement, and is now set to rise from 732 to 751, and that, when such changes are made, the minimum size of a political group naturally needs to be redefined too. We have always done this in the past, and we are doing it again now. As you will know, the amendments on the table are compromise motions.
For this reason, Mr President, I believe we should vote today rather than referring the matter back to committee again. Referral would serve no useful purpose.
(The request for referral back to committee was rejected.)
- Before the vote on Amendment 3:
on behalf of the IND/DEM Group. - (DA) Mr President, I should like to briefly state the reasons for my oral amendment, and it actually concerns both Mr Corbett and Mr Leinen, who gave the size of Parliament as an argument for this change. The present oral amendment, which I am tabling on behalf of my group, is a natural extension of the amendments that were adopted in 2002 when Mr Corbett was rapporteur. I am therefore closely following his reasoning, which took account of the enlargement of the EU from 15 to 25 countries. Using the same ratios for an EU now consisting of 27 countries, one arrives at a figure of 3%, which must represent one fifth of these nations, resulting in a lower limit of 22 for the number of members. I hope that my amendment is seen for what it is, namely a compromise text. Yesterday's negotiations made a plea for us to seek a compromise, one whose text was fully consistent with the reasoning used by Mr Corbett in 2002. The oral amendment reads as follows. I shall read it out in English, as I have only the English version, which was circulated among Members today.
'A political group shall comprise Members elected in at least one fifth of the Member States. The minimum number of Members required to form a political group shall be 3% of the total number of Members.'
(DA) I would urge my fellow Members to vote in favour of this oral amendment, as it would be a compromise in which we who are opposed to the original proposal indeed remain faithful to Mr Corbett's logic.
(The oral amendment was not accepted.)